             Case 3:21-cv-01130 Document 1 Filed 03/19/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF PUERTO RICO




 William José Rodríguez Burgos; Faustino
 Xavier Betancourt Colón,

        Plaintiffs,                               Civil Action No. 21-cv-1130 (    )

                       v.

 Sociedad Española de Auxilio Mutuo y
 Beneficiencia de Puerto Rico, Hospital
 Español Auxilio Mutuo de Puerto Rico, Inc.
 Fulanos de Tal 1-100,

        Defendants.




                                    NOTICE OF REMOVAL

TO THE HONORABLE COURT:

       Sociedad Española de Auxilio Mutuo y Beneficiencia de Puerto Rico, and Hospital Español

Auxilio Mutuo de Puerto Rico, Inc. (jointly referred to as the “Hospital”), hereby removes the

entire above-captioned action from the Court of First Instance, San Juan Part, Commonwealth of

Puerto Rico (“CFI”), case number SJ2021CV00875, to this Court, and states as follows:

I.     BACKGROUND

       1.      On February 12, 2021, this action was commenced when plaintiffs, Mr. William

José Rodríguez Burgos and Mr. Faustino Xavier Betancourt Colón filed in the CFI a complaint

against defendant Hospital.

       2.      Plaintiffs, who allege being physically disabled, claim being subject of continued

discrimination by the Hospital, for having architecture barriers in its facilities, buildings,

structures, property and land, which obstruct the pacific enjoyment of the public accomodation.
              Case 3:21-cv-01130 Document 1 Filed 03/19/21 Page 2 of 3




       3.      Plaintiffs seek injunctive and declaratory relief, attorney’s fees and costs against

the Hospital, per 42 USC § 12188.

       4.      The Hospital was served with process on February 17, 2021 with a copy of the

Complaint and the Summons.

II.    BASIS FOR REMOVAL

       5.      This action is a civil action over which this Court has original jurisdiction under 28

U.S.C. §§ 1331 and 1343 (a)(3) and (a)(4), for presenting a claim which arises under the laws of

the United States.

       6.      Plaintiffs’ claim is based on the provisions of Title III of the American with

Disabilities Act, 42 USC § 12181, et seq. (“ADA”) and the Rehabilitation Act of 1973, 29 USC §

701 et seq. (“Rehabilitation Act”).

       7.      Thus, pursuant to §§1441 and 1446 of Title 28 of the U.S.C., the Hospital removes

the complaint from the CFI to this Court for it has original jurisdiction since it presents a Federal

Question.

       8.      In addition, this notice of removal is being timely filed in compliance with all

applicable procedures.

       9.      Venue properly lies with this Court pursuant to 28 U.S.C. §§ 1442(a) and 1446(a),

as this action is being actively litigated in the CFI which is located in the District of Puerto Rico.

III.   COPIES OF ALL PLEADINGS, PROCESS AND ORDERS

       10.     A copy of all pleadings, process and orders filed or issued in connection with this

action and which the Hospital has in its possession are attached hereto as required by 28 U.S.C. §

1446(a). See Exhibit A. As most of the documents are in the Spanish language, however, the

Hospital is filing contemporaneously herewith a separate motion requesting a 45-day extension of



                                                  2
             Case 3:21-cv-01130 Document 1 Filed 03/19/21 Page 3 of 3




time to submit certified translations of such documents. If granted, the certified translations will

be submitted to the Court on or before May 3, 2021.

       11.     Pursuant to 28 U.S.C. § 1446(d), the Hospital will promptly file in the CFI, and

serve on all parties to this action, a copy of this Notice of Removal.

       12.     This removal should not be viewed as a waiver of an affirmative defenses available

to the Hospital, which in this filing does not admit nor deny any of the allegations contained in the

Complaint.

       In San Juan, Puerto Rico, this 19th day of March 2021.

       I HEREBY CERTIFY, that on this date I filed the foregoing with the Clerk of the Court using the

CFM/ECF system. Notice of filing will be sent via certified mail or email to Plaintiffs through their

attorneys Jose C. Vélez Colón 421 Muñoz Rivera Ave., # 205, San Juan, Puerto Rico 00918 and

jvelez@velezlawgroup.com; and Zuleika Castro de Jesús at 1969 S Alafaya Trail #379, Orlando FL

32828-8732 and zcastro@dejesuslaw.com.


                                      SÁNCHEZ-BETANCES,
                                  SIFRE & MUÑOZ-NOYA LLC
                                      Attorneys for the Hospital
                                      33 Calle Bolivia, Suite 500
                                     San Juan, Puerto Rico 00917
                                           T. 787.756.7880
                                           F. 787.753.6580
                                      E. sergio@sbsmnlaw.com

                                      s/ Sergio Sánchez-Pagán
                                      USDC-PR No. 224402




                                                 3
